--------------------------------------------------------------------------------

Exhibit 10.1

BELLACASA PRODUCTIONS, INC.
914 E Lake Destiny Road,
Altamonte Springs, Florida 32714
(407) 230-0616

May 24, 2004

Mr. Frank LaLoggia
Myrtle Beach
South Carolina

                                                                        Re:
Return of Screenplays

Dear Mr. LaLoggia:

            In accordance with your request, our Board of Directors met on
Thursday, May 20, 2004 to consider returning to you the rights to the
screenplays, "The Giant" and "Hands."

            At that meeting, it was unanimously RESOLVED that, subject to your
acceptance, Bellacasa Productions, Inc. (the "Company"), as sole owner, will
return to you, all and any of its right to and interests in, the screenplays
known as "Hands" and "The Giant," and will return any scripts, storyboards,
photographs and records pertaining to those proposed film productions in its
possession; and that you, Frank LaLoggia, agree to waive any and all funds that
may be due you for payments under your employment agreement with the Company or
any advances you may have made to the Company or any other funds that may be
owed by the Company to you.

            This letter agreement will be attached as an exhibit to the
Company’s Form 8-K filing reporting this transaction.

            If the above resolution meets with your approval, please sign and
date below and fax to my attention.

                                                                        Very
truly yours,

                                                                        /s/
Richard Gagne

                                                                        Richard
Gagne
                                                                       
President

 

Accepted; this 28th day of May 2004
/s/ Frank LaLoggia
Frank LaLoggia